Title: To George Washington from Lieutenant Colonel Benjamin Tupper, 16 May 1776
From: Tupper, Benjamin
To: Washington, George



Sir
Sloop Hester off Amboy [N.J.]May the 16th A.D. 1776 Thursday 10 oclock A.M.

Ever since the Evening date of my last report I have been Imployed in Detecting some persons who have lately been on board the men of War, in a small sloop which I have taken into Custody & Shall wait Your Excellencys orders for a further Disposition of her, I have also taken & Sent by Lt Humphris who brings this one Mrs Darbage who went on board: she has absolutely refused to give any Account or Answering any Qu[e]stions both to the Committee of the Town as well as to my Self & says She will do the same to Your Excellency, but it is my opinion a little smell of the Black hole will set her Tongue at liberty, it is the opinion of our friends in this Town that she is able to bring out a Number of Rascalls & Villins in Sundry Towns Nigh here—There is something unaccountable to me as well as of the Committe here respecting the Conduct of the Comtee of Brunswick where one John Hartwick resides who conveyd the woman on board and carried fresh meat Hams &c. I sent a party to apprehend him but he could not be found untill the officers pledged their Honours that no vilonce should be offered. the Comtee met examined him & Resolved that as he had got on Shore that it was more proper he should be tried by their own Provential Congress than by Military Law, took Bonds for his appearence & set him at liberty—as a good Corrospondance

with the Committee is so Nessisary, (which I have Indeavered & obtain here and elsewhare) that I judged (howeer I may be mistaken) that it would not be prudence for me to Arrest him untill I had aquai[n]ted your Excellency with the Circumstances, your further orders will be obeyd to a tittle, it is thought that he is detaind least by Examination he should bring out some pretended friends in disguise—he owns he Saw Person—Langdon & his Brother who live on long Island Nigh Hogg Island on board the one of the Ships as he sd Hartwick was on board both. I have sent a Number of Lymes which I found in the Care of one Thomas Stevens a late Colector who is very Insolent but I can git no Evedince against him unless the Ladys Tongue should be set at liberty and I could find no owner for them Thought no person could be more Desarving of them than Your Excellency, I have kept a few to Drink Your Excellencys Health—I am Instanlty removing my Station to Princess Bay shall send the whail Boats to Cruse in the Narrows, the Torrys here begin to hang their heads like Bull rushes, and the Friends to Amaraca have taken great Courage and Act more Vigorus since my Arival. hope soon by Gods Blessing to be able to bring them to Terms as well as many other of Your Excellencys Enemies—I have got a good rattan and unless I am forbid by your Excellency if they Insult me as a Contenantel officer as some of them have done Rather than trouble Your Excellency with Such Villins I will pay them off at the small end of my ratt⟨an⟩—as I conceive that as Soon as I can complea⟨t⟩ the Numbers of whail Boats &c. as was proposed it will be Nessesary to Send part of the Armiment to cruze on long Island shore, and as I conceive that the vessel which we sent up the sound after them only waits for a wind to return that when the wind is fair Should be glad of your Excellencys Aprobation to post my Vessels in the best manner I can and return to New York to Man & direct the Sd Boats &c.—I cant descover any alteration of the Scituation of the Ships at the Hook. I am Your Excellencys most oblidged & obident Humble Servt

Benj. Tupper Lt Colo.of the 21st Regt


 Thursday 10 oclock A.M.
P.S. as Capn Grige Crigur of the Schooner Putnam is gone to york to procure some Nessesaries was with the Committee at

Brunswick your Excellency can Inquire of him further of the Matter.

